MEMORANDUM **
Suresh Lai, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. *696Reviewing for abuse of discretion, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001) (en banc), we deny the petition for review.
The agency did not abuse its discretion when it denied as untimely Lai’s motion to reopen because the motion was filed more than two years after the January 6, 2003 removal order, see 8 U.S.C. § 1229a(b)(5)(C)(i) (setting deadline of 180 days after the removal order for motion to reopen proceedings conducted in absentia based on exceptional circumstances), and Lai did not demonstrate grounds for equitable tolling, see Socop-Gonzalez, 272 F.3d at 1193 (equitable tolling available where “despite all due diligence, [the party invoking equitable tolling] is unable to obtain vital information bearing on the existence of the claim”) (internal quotation marks and citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.